Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of April 1, 2003
by and between Concord EFS, Inc., a Delaware corporation (the “Company”), and
Dan M. Palmer (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive to serve as Special Advisor
to the Chief Executive Officer of First Data Corporation (“FDC”) following the
consummation of the merger (the “Merger”) contemplated by the Agreement and Plan
of Merger dated as of April 1, 2003 among the Company, FDC and Monaco Subsidiary
Corporation, and the Executive desires to be employed in such position, upon the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive agree as follows:

 

1.  Employment. This Agreement shall become effective concurrently with the
completion of the Merger. Upon the consummation of the Merger, the Company will
employ the Executive and the Executive hereby agrees to be employed by the
Company upon the terms and subject to the conditions contained in this
Agreement. The term of employment of the Executive by the Company pursuant to
this Agreement shall commence upon the consummation of the Merger and, unless
earlier terminated pursuant to Section 4, shall end 24 months after such date
(such period referred to herein as the “Initial Term,” collectively with any
extensions of this Agreement as the “Employment Period”), provided that such
term(s) shall be automatically extended for additional thirty (30) day periods
unless either party gives notice to the other party fifteen (15) days prior to
the end of a term that such party does not wish to extend the Employment Period.

 

2.  Position and Duties; Responsibilities. The Company shall employ the
Executive during the Employment Period as Special Advisor to the Chief Executive
Officer of First Data Corporation after the Merger. During the Employment
Period, the Executive shall perform faithfully and loyally and to the best of
the Executive’s abilities the duties assigned to the Executive hereunder and
shall devote the Executive’s full business time, attention and effort to the
affairs of the Company and its subsidiaries and shall use the Executive’s best
efforts to promote the interests of the Company and its subsidiaries. The
Executive may engage in charitable, civic or community activities and, with the
prior approval of the Board of Directors of the Company (the “Board”), may serve
as a director of any other business corporation, provided that such activities
or service do not interfere with the Executive’s duties hereunder or violate the
terms of any of the covenants contained in Sections 6, 7 or 8 hereof. The
Executive shall at all times abide by all policies and procedures of the Company
as in effect or amended from time to time in the Company’s discretion.

 

3.  Compensation. (a)  Base Salary. During the Employment Period, the Company
shall pay to the Executive a base salary at the rate of $650,000 per annum
(“Base Salary”), payable in accordance with the Company’s normal payroll
practices net of required or permitted withholdings and deductions.

 

(b)  Other Benefits. During the Employment Period, the Executive shall be
eligible to participate in the Company’s health, disability and group life plans
and such other employee benefit plans as the Executive and the Company may
mutually agree from time to time. The Company reserves the right to alter,
suspend, amend or discontinue any and all of its benefit plans and fringe
benefits, in whole or in part, at any time with or without notice.

 

(c)  Expense Reimbursement. During the Employment Period, the Company shall
reimburse the Executive, in accordance with the Company’s policies and
procedures, for all proper expenses incurred by the Executive in the performance
of the Executive’s duties hereunder.

 

4.  Termination. (a)  Death. Upon the death of the Executive, this Agreement
shall automatically terminate and all rights of the Executive and the
Executive’s heirs, executors and administrators to compensation and other
benefits under this Agreement shall cease immediately, except that the
Executive’s heirs, executors or administrators, as the case may be, shall be
entitled to:

 

1



--------------------------------------------------------------------------------

 

(i)  accrued Base Salary and vacation pay, less required and authorized
withholding and deductions, through and including the Executive’s date of death;

 

(ii)  other Employee Benefits to which the Executive was entitled on the date of
death in accordance with the terms of the plans and programs of the Company; and

 

(iii)  payment equal to the Executive’s Base Salary at the Executive’s then
current rate for 12 months, less required and authorized withholding and
deductions, payable in accordance with the Company’s normal payroll practices or
in a lump sum, as determined by the Company in its discretion.

 

(b)  Disability. The Company may, at its option, terminate this Agreement upon
written notice to the Executive if the Executive, because of physical or mental
incapacity or disability, fails to perform the essential functions of the
Executive’s position, with or without reasonable accommodation, required of the
Executive hereunder for a continuous period of 30 days. Upon such termination,
all obligations of the Company hereunder shall cease immediately, except that
the Executive shall be entitled to:

 

(i)  accrued Base Salary and vacation pay, less required and authorized
withholding and deductions, through and including the effective date of the
Executive’s termination of employment;

 

(ii)  other Employee Benefits to which the Executive is entitled upon
termination of employment in accordance with the terms of the plans and programs
of the Company; and

 

(iii)  payment equal to the Executive’s Base Salary at the Executive’s then
current rate for 12 months, less required and authorized withholding and
deductions, payable in installments in accordance with the Company’s normal
payroll practices or in a lump sum, as determined by the Company in its
discretion.

 

In the event of any dispute regarding the existence of the Executive’s
incapacity or disability hereunder, the matter shall be resolved by the
determination of a physician selected by the Board. The Executive shall submit
to appropriate medical examinations for purposes of such determination.

 

(c)  Cause. (i)  The Company may, at its option, terminate the Executive’s
employment under this Agreement for Cause (as hereinafter defined) upon written
notice to the Executive (the “Cause Notice”). Any such termination for Cause
shall be authorized by the Board. The Cause Notice shall state the particular
action(s) or inaction(s) giving rise to termination for Cause. The Executive
shall have five (5) days after the Cause Notice is given to cure the particular
action(s) or inaction(s), to the extent a cure is possible. If the Executive so
effects a cure to the satisfaction of the Board, the Cause Notice shall be
deemed rescinded and of no force or effect.

 

(ii)  As used in this Agreement, the term “Cause” shall mean any one or more of
the following:

 

(A)  any refusal by the Executive to perform the Executive’s duties under this
Agreement or to perform specific directives of the Board or of the Chairman of
the Board which are consistent with the scope and nature of the Executive’s
duties and responsibilities as set forth herein;

 

(B)  any act of fraud, embezzlement or theft by the Executive in connection with
the Executive’s duties hereunder or in the course of the Executive’s employment
hereunder or any prior employment, or the Executive’s admission or conviction of
a felony or of any crime involving moral turpitude, fraud, embezzlement, theft
or misrepresentation;

 

2



--------------------------------------------------------------------------------

 

(C)  any gross negligence or willful misconduct of the Executive resulting in a
loss to the Company or any of its subsidiaries, or damage to the reputation of
the Company or any of its subsidiaries;

 

(D)  any breach by the Executive of any one or more of the covenants contained
in Sections 6, 7 or 8 hereof; or

 

(E)  any violation of any statutory or common law duty of loyalty to the Company
or any of its subsidiaries.

 

(iii)  The exercise of the right of the Company to terminate this Agreement
pursuant to this Section 4(c) shall not abrogate the rights or remedies of the
Company in respect of the breach giving rise to such termination.

 

(iv)  If the Company terminates the Executive’s employment for Cause, all
obligations of the Company hereunder shall cease, except that the Executive
shall be entitled only to the payments and benefits specified in Sections
4(a)(i) and 4(a)(ii) hereof.

 

(d)  Termination Without Cause. The Company may, at its option, terminate the
Executive’s employment under this Agreement upon written notice to the Executive
for any reason. However, if the Company terminates the Executive’s employment
for any reason other than a reason set forth in Section 4(a), 4(b) or 4(c), all
obligations of the Company hereunder shall cease immediately except that the
Executive shall be (1) entitled to the payments and benefits specified in
Section 4(a)(i) through 4(a)(iii) and (2) solely for purposes of continuing to
have the right to exercise any vested and theretofore unexercised stock options,
Executive shall be deemed to be actively employed through the 24-month period
commencing upon the consummation of the Merger. If the Company terminates the
Executive’s employment for any such reason, all obligations of the Company
hereunder shall cease immediately, except that the Executive shall be entitled
to the payments and benefits specified in Sections 4(a)(i) through 4(a)(iii)
(inclusive); provided, however, that no termination without cause shall be
effective unless, prior to such termination, the stock option plans pursuant to
which all Company stock options held by the Executive have been issued permit
(including, as and if necessary, by amendment of such plans subsequent to the
date hereof) the exercise of all such options through the 24-month period
commencing upon the consummation of the Merger notwithstanding any such
termination; and provided further that, in the event that such plans provide for
any such extension of the exercise period beyond the post-termination period
provided for currently under such plans, such options shall be exercisable
through the 24-month period commencing upon the consummation of the Merger and
the additional 90-day period as provided under the terms of the applicable
option plans.

 

(e)  Termination for Good Reason.

 

(i)  The Executive may terminate the Executive’s employment under this Agreement
for Good Reason (as hereinafter defined) upon written notice to the Company (the
“Good Reason Notice”). The Good Reason Notice shall state the particular
action(s) or inaction(s) giving rise to the termination for Good Reason and must
be delivered to the Company within thirty (30) days after the Executive becomes
aware of such action(s) or inaction(s). The Company shall have thirty (30) days
after the Good Reason Notice is given to cure the particular action(s) or
inaction(s). If the Company so effects a cure, the Good Reason Notice shall be
deemed rescinded and of no further force and effect. A termination for Good
Reason shall be treated as a termination without cause by the Company under
Section 4(d).

 

(ii)  As used in this Agreement, the term “Good Reason” shall mean any one or
more of the following: (A) action by the Company resulting in a substantial
diminution of the Executive’s titles or positions with the Company after the
Merger, (B) any reduction in the Executive’s Base Salary or (C) any relocation
of the Executive more than fifty (50) miles from Memphis, Tennessee.

 

(f)  Payments in Lieu of Other Severance Rights. The severance payments provided
hereunder shall be made in lieu of any other severance payments under any
severance agreement, plan, program or arrangement of the Company applicable to
the Executive; provided that the sum of such payments shall not be less

 

3



--------------------------------------------------------------------------------

than the amount that otherwise would have been payable to the Executive under
the Company’s severance policy, if any.

 

(g)  Cooperation & Indemnification. In the event of termination, the Executive
agrees to reasonably assist and cooperate with the Company, its subsidiaries
and/or their agents, officers, directors and employees (i) on matters relating
to the tasks for which the Executive was responsible, or about which the
Executive had knowledge, before cessation of employment or which may otherwise
be within the knowledge of the Executive and (ii) exclusively in connection with
any existing or future disputes, litigation or investigations of any nature
brought by, against, or otherwise involving the Company in which the Company
deems the Executive’s cooperation necessary. The Company will reimburse the
Executive for reasonable out of pocket expenses incurred in connection
therewith, in accordance with Company policy. Executive shall be eligible for
such indemnification as is provided for by the bylaws of the Company.

 

5.  Federal and State Withholding. The Company shall deduct from the amounts
payable to the Executive pursuant to this Agreement the amount of all required
federal, state and local withholding taxes in accordance with the Executive’s
Form W-4 on file with the Company, and all applicable federal employment taxes.
The Executive shall be solely responsible for all other taxes associated with
the amounts payable under the Agreement, except for the employer portion of any
employment taxes as required under applicable law.

 

6.  Noncompetition; Nonsolicitation. (a)  General. The Executive acknowledges
that in the course of the Executive’s employment with the Company, the Executive
has and will become familiar with trade secrets and other confidential
information concerning the Company and its affiliates and has established and
will establish substantial relationships with certain customers of the Company
and its affiliates. The Executive further acknowledges that the Executive’s
services will be of special, unique and extraordinary value to the Company and
its affiliates.

 

(b)  Noncompetition. The Executive agrees that during the period of the
Executive’s employment with the Company, the period, if any, during which the
Executive is receiving payments from the Company pursuant to Section 4, and for
a period of 12 months thereafter (the “Noncompetition Period”), the Executive
shall not in any manner, directly or indirectly, through any person, firm or
corporation, alone or as a member of a partnership or as an officer, director,
stockholder, investor or employee of or consultant to any other corporation or
enterprise or otherwise, engage or be engaged, or assist any other person, firm,
corporation or enterprise in engaging or being engaged, in the business of
furnishing electronic funds transfer and related services consisting of
automated teller machine, point of sale transactions and related services, data
processing services related to terminal driving, debit or credit processing or
card authorization and card production and other payment system services, or in
any other business being conducted by the Company or any of its affiliates as of
the termination of the Executive’s employment in which the Executive was
involved during the Executive’s employment, in any geographic area in which the
Company or any of its affiliates is then conducting such business.
Notwithstanding the foregoing, the Noncompetition Period shall not last more
than 36 months.

 

(c)  Nonsolicitation. The Executive further agrees that during the
Noncompetition Period, the Executive shall not (i) in any manner, directly or
indirectly, induce or attempt to induce any employee of the Company or any of
its affiliates to terminate or abandon his or her employment for any purpose
whatsoever or (ii) in connection with any business to which Section 6(b)
applies, call on, service, solicit or otherwise do business with any customer
(determined as of the effective date of the termination of Executive’s
employment) of the Company or any of its affiliates.

 

(d)  Exceptions. Nothing in this Section 6 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent (2%) of the outstanding stock of any
class of a corporation, any securities of which are publicly traded, so long as
the Executive has no active participation in the business of such corporation.

 

(e)  Nondisparagement. Except as otherwise required by applicable law, the
Executive agrees not to make, or cause to be made, any oral or written
statement, or take any other action, which disparages, criticizes, damages the
reputation of, or is hostile to, the Company or its administration, employees,
management, officers, shareholders, agents and/or directors. In the event that
the Executive violates this provision, including making statements to the media,
it will be considered a material breach hereof.

 

4



--------------------------------------------------------------------------------

 

(f)  Tolling. The Noncompetition Period shall be extended for any period during
which the Executive is in breach of this Section 6.

 

7.  Confidentiality. The Executive shall not, at any time during the Employment
Period or thereafter, make use of or disclose, directly or indirectly, any (i)
trade secret or other confidential or secret information of the Company or of
any of its subsidiaries or (ii) other technical, business, marketing,
proprietary, financial, customer, pricing or personnel information of the
Company or of any of its subsidiaries not intended to be available to the public
generally or to the competitors of the Company or to the competitors of any of
its subsidiaries (“Confidential Information”), except to the extent that such
Confidential Information (a) becomes a matter of public record or is published
in a newspaper, magazine or other periodical or on electronic or other media
available to the general public, other than as a result of any act or omission
of the Executive, (b) is required to be disclosed by any law, regulation or
order of any court or regulatory commission, department or agency, provided that
the Executive gives prompt notice of such requirement to the Company to enable
the Company to seek an appropriate protective order, or (c) is required to be
used or disclosed by the Executive to perform properly the Executive’s duties
under this Agreement. Promptly following the termination of the Employment
Period, the Executive shall surrender to the Company all property of the Company
and its subsidiaries and the actual and prospective customers of the Company and
its subsidiaries that the Executive may then possess or have under the
Executive’s control (together with all copies thereof), including but not
limited to records, memoranda, notes, plans, reports, computer tapes and
software and other documents and data which constitute Confidential Information.

 

8.  Intellectual Property and Developments. The Executive shall disclose
promptly to the Company all inventions, discoveries, developments, improvements,
processes, designs, works of authorship, ideas and related documentation that
are written, discovered, made, conceived or first reduced to practice by the
Executive (either solely or jointly with another or others) while employed by
the Company (collectively, “Development(s)”), whether or not they are
patentable, copyrightable or subject to trade secret protection. The Executive
shall not, at any time during or after the Executive’s employment, have or claim
any right, title or interest in or to, or disclose to any third party, any
Development(s) or any trade name, patent, trademark, copyright, intellectual
property or other proprietary rights belonging to the Company. All
Development(s) shall be the sole and exclusive property of the Company and shall
be “work made for hire” as that term is defined in the copyright laws of the
United States, not works of joint ownership. In any event, to the extent that
any Development(s) may not be held to be work made for hire, or to the extent
that the Executive has any right, title or interest in or to the Development(s)
(including without limitation patent rights, copyrights, trade secrets or other
proprietary rights), the Executive hereby assigns to the Company (without any
further consideration) all such rights, title, and interest in and to the
Development(s). The Executive shall cooperate fully with the Company during the
Executive’s employment and thereafter in the securing of any trade name, patent,
trademark, copyright or intellectual property protection or other similar rights
in the United States and in foreign countries and shall give evidence and
testimony and execute and deliver to the Company all papers reasonably requested
by any of them in connection therewith.

 

9.  Remedies. (a)  Acknowledgment. The Executive acknowledges that the
provisions contained in Sections 6, 7, and 8 are reasonable and necessary
because of the substantial harm that could be caused to the Company by the
Executive engaging in any of the prohibited or restricted activities contained
in such Sections. The Executive represents and warrants that the prohibitions
and restrictions contained in Sections 6, 7, and 8 will not impair the
Executive’s ability to earn a livelihood because the Executive has the ability
and experience to engage in employment that will not breach or violate the
prohibitions and restrictions contained in such Sections.

 

(b)  Injunctive Relief. The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provision of
Section 6, 7, and 8 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The
Executive agrees that the Executive will submit to the personal jurisdiction of
the courts of the State of Delaware in any action by the Company to enforce an
arbitration award against the Executive or to obtain interim injunctive or other
relief pending an arbitration decision.

 

5



--------------------------------------------------------------------------------

 

(c)  Reformation. The Executive and the Company agree that in the event any of
the prohibitions or restrictions set forth in Sections 6, 7, and 8 of this
Agreement are found by a court of final and competent jurisdiction to be
unreasonable and accordingly unfavorable, it is the purpose and intent of the
parties that any prohibitions or restrictions be deemed modified or limited so
that, as modified or limited, such prohibitions or restrictions may be enforced
to the fullest extent permitted by law.

 

10.  Representations. The Executive represents and warrants to the Company that
(i) the execution, delivery and performance of this Agreement by the Executive
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which the Executive is bound, (ii) the Executive is
not a party to or bound by any employment agreement, noncompetition agreement or
confidentiality agreement with any other person or entity that will interfere
with Executive’s ability to fulfill his obligations under this Agreement and
(iii) upon the execution of this Agreement by the Company and the Executive,
this Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.

 

11.  Survival. Sections 4 through 19 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Employment Period.

 

12.  Arbitration. Except as otherwise set forth in Section 9 hereof, any dispute
or controversy between the Company and the Executive, whether arising out of or
relating to this Agreement, the breach of this Agreement, or otherwise, shall be
settled by arbitration in Delaware administered by the American Arbitration
Association, with any such dispute or controversy arising under this Agreement
being so administered in accordance with its Commercial Rules then in effect,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. Except as
necessary in court proceedings to enforce this arbitration provision or an award
rendered hereunder, or to obtain interim relief, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of the Company and the Executive.
The Company and the Executive acknowledge that this Agreement evidences a
transaction involving interstate commerce. Notwithstanding any choice of law
provision included in this Agreement, the United States Federal Arbitration Act
shall govern the interpretation and enforcement of this arbitration provision.

 

13.  Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (b) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 13:

 

If to the Company, to:

 

Office of the General Counsel

Concord EFS, Inc.

1100 Carr Road

Wilmington, DE 19809

 

If to the Executive, to:

 

Dan M. Palmer

2764 Johnson Rd

Germantown, TN 38139

 

14.  Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity,

 

6



--------------------------------------------------------------------------------

illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement or the validity,
legality or enforceability of such provision in any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

15.  Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof.

 

16.  Successors and Assigns. This Agreement shall be enforceable by the
Executive and the Executive’s heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns. The
Executive may not assign this Agreement and any such assignment shall be null
and void. The Company shall have the right to assign the Agreement.

 

17.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
regard to principles of conflict of laws.

 

18.  Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

19.  Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

 

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CONCORD EFS, INC.

 

By: /s/    J. Richard Buchignani

 

Title: General Counsel and Vice Chairman

 

 

DAN M. PALMER

 

/s/    Dan M. Palmer